Citation Nr: 0638051	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-29 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with degenerative changes, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in August 
2004, and a substantive appeal was received in August 2004.

In September 2006, the veteran was afforded a Board hearing 
at the RO.  A transcript of this hearing is associated with 
the claims file.  At the time of the hearing, the record was 
held open to allow the veteran to submit additional evidence. 
She subsequently submitted additional evidence and waived 
preliminary RO review of the new evidence.

The Board notes that the veteran advanced a claim of 
entitlement to service connection for a right knee 
disability, as secondary to the left knee disability, during 
the September 2006 hearing.  This matter is hereby referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that while a new examination is not required 
simply because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination. VAOPGCPREC 
11-95 (1995).

During the September 2006 hearing, testimony indicated that 
the veteran was told by her VA doctor in September 2006 that 
she would require knee replacement surgery in the near future 
due to the severity of her left knee disability.  The most 
recent VA examination conducted in association with this 
claim to evaluate the severity of the veteran's service-
connected left knee disability for ratings purposes took 
place in July 2003.  The Board believes that the veteran's 
testimony regarding the recent emergence of the need for knee 
replacement surgery constitutes an implicit assertion that 
the severity of the veteran's left knee disability has 
increased since the July 2003 VA rating examination.  
Therefore, the Board believes a current VA examination is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for an 
examination to determine the extent of her 
left knee disability.  The claims folder 
should be made available to the examiner 
for review.  The examiner should conduct 
range of motion testing and, to the extent 
possible, should indicate (in degrees) the 
point at which pain is elicited on range 
of motion testing.  The examiner should 
also offer an opinion as to the extent, if 
any, of additional functional loss due to 
incoordination, weakness, and fatigue, 
including during flare-ups.  If there is 
evidence of recurrent subluxation or 
lateral instability, the examiner should 
report whether it is slight, moderate, or 
severe.

2.  After completion of the above, the 
claim should be re-adjudicated to 
determine if an increased rating (to 
include separate ratings) for the 
veteran's left knee disability is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



